50 F.3d 18
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Paul D. TURMAN, Defendant-Appellant.
No. 94-50289.
United States Court of Appeals, Ninth Circuit.
Submitted March 10, 1995.*Decided March 16, 1995.

Appeal from the United States District Court, for the Central District of California, D.C. No. CR-93-00524-WJR-3;  William J. Rea, District Judge, Presiding.
Before:  WALLACE, Chief Judge, HUG and HAWKINS, Circuit Judges.

MEMORANDUM

1
Turman appeals the sentence of 27 months imposed following his plea of guilty to conspiracy to commit wire fraud, wire fraud, and aiding and abetting in violation of 18 U.S.C. Secs. 371, 1343, and 2.  Turman claims the district court erred by declining to calculate loss according to the formula he and his codefendants proposed.


2
We cannot evaluate this claim because Turman does not explain the formula he proposed, the formula the district court applied, or the reasons why the court's approach was erroneous.  Instead, he promises to "join in the arguments" his codefendants "will likely raise" on this issue.  His codefendants have not filed briefs.


3
We therefore decline to reach this issue on appeal.  See Fed.R.App.P. 28(a)(5) (appellant's argument "must contain ... contentions ... and the reasons therefor, with citations to the authorities, statutes, and parts of the record relied on").  The appeal is dismissed.


4
DISMISSED.


5
Note:  This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4